Citation Nr: 0530647	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  03-32 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of basic eligibility to Department of Veterans 
Affairs (VA) pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 decision of the VA Regional 
Office (RO) in Manila, the Republic of the Philippines, which 
denied the appellant's claim for nonservice-connected pension 
benefits on the basis that he did not have the requisite 
military service to establish basic entitlement.

In September 2003, the appellant testified, with the 
assistance of an interpreter, before the undersigned Veterans 
Law Judge at the RO in Los Angeles, California.  A transcript 
of the appellant's hearing has been associated with the 
claims folder.


FINDINGS OF FACT

1.  In an unappealed decision of June 1986, the RO determined 
that the appellant did not have the requisite service to 
establish legal entitlement to VA pension benefits.

2.  The subsequently received evidence is cumulative or 
redundant of the evidence previously of record or is not so 
significant that it must be considered to fairly decide the 
merits of the appellant's claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
appellant's claim of basic eligibility for VA pension 
benefits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

Unlike many questions subject to appellate review, the issue 
of basic eligibility for VA benefits has, by its very nature, 
an extremely narrow focus.  The record reflects that the 
appellant was advised that his claimed service must be 
certified as qualifying by the appropriate military 
authority.  The appellant has neither submitted nor made 
reference to any U.S. service department records which would 
tend to establish that he had qualifying service.  It appears 
clear, therefore, that there are no outstanding records or 
other evidence that could serve to reopen the claim.

The Board believes that all facts relevant to determining 
whether or not the appellant had qualifying service as a 
veteran have already been gathered, and that, under these 
facts, there is no basis in the law and regulations for 
providing the benefits the appellant seeks.

In essence, the Board believes that this is a case in which 
the law and not the evidence is dispositive as to these 
issues, and thus, that these claims must be terminated 
because of the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VCAA is not applicable.  See Manning v. 
Principi, 16 Vet. App. 534, 542-3, and cases cited therein.

Analysis

The appellant is seeking to reopen a previously denied claim 
of basic eligibility for VA pension benefits.  He essentially 
contends that he served as a member of the United States 
Armed Forces in the Far East (USAFFE) during World War II, 
and that he is now permanently and totally disabled for 
pension purposes.

The Board notes that the RO appears to have adjudicated the 
appellant's claim for basic eligibility on a de novo basis, 
without first determining whether new and material evidence 
had been received to reopen the previously denied claim.  
However, the Board must consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

Effective August 29, 2001, the provisions of 38 C.F.R. § 
3.156 were amended, and the standard for finding new and 
material evidence has changed as a result.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a) (2005)).  However, this change in the law is not 
applicable in this case, because the appellant's claim was 
not filed on or after Aug. 29, 2001, the effective date of 
the amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 
2001).  Accordingly, the Board will proceed to determine 
whether new and material evidence has been submitted to 
reopen the appellant's claims for service connection in this 
matter without regard to the new version of 38 C.F.R. § 
3.156(a).

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2005).  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2005).  The term "veteran of any war" means any 
veteran who served in the active military, naval, or air 
service during a period of war.  38 C.F.R. § 3.1(e).  

In addition, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
armed forces of the United States for VA purposes.  38 C.F.R. 
§§ 3.40, 3.41 (2005).  However, such service must be 
certified as qualifying by appropriate military authority.  
38 C.F.R. § 3.203 (2005).

These regulations have their basis in statute, at 38 U.S.C. § 
107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the United States Court of Appeals for Veterans 
Claims upheld the constitutionality of 38 U.S.C. § 107(a), 
following the "reasoning and wisdom" of the U.S. Court of 
Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service, and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When a claimant does not submit evidence of service or the 
evidence submitted does not meet the regulatory requirements, 
VA shall request verification of service from a service 
department.  38 C.F.R. § 3.203.  With respect to Philippine 
service, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States, or 
as a guerrilla.  38 C.F.R. §§ 3.40, 3.41 (2005).  

Philippine veterans are not eligible for veterans' benefits 
unless a United States service department documents or 
certifies their service.  Soria v. Brown, 118 F. 3d 747, 749 
(Fed. Cir. 1997).  A service department determination as to 
an individual's service shall be binding and conclusive on 
VA.  This agency does not have the authority to alter the 
findings of the service department.  Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992). 

In July 1985, the veteran submitted a formal claim of 
entitlement to nonservice-connected pension benefits.  In 
support of his claim, he submitted a Certificate of Honorable 
Discharge from the Army of the United States dated in 
February 1946, and a copy of a WD AGO Form 53-55, Enlisted 
Record and Report of Separation and Honorable Discharge, 
dated in February 1946.

In June 1986, the RO denied the veteran's claim for 
nonservice-connected pension benefits on the basis that he 
had no valid military service.  Shortly thereafter, in 
October 1986, the service department confirmed that the 
veteran had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.

Because the appellant did not express disagreement with the 
June 1986 decision within one year of receiving notification, 
the Board finds that the decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

Since filing to reopen his claim, the veteran has submitted 
additional copies of the Certificate of Honorable Discharge 
from the Army of the United States dated in February 1946, 
and the WD AGO Form 53-55, Enlisted Record and Report of 
Separation and Honorable Discharge, dated in February 1946.  
However, these documents were already of record at the time 
of the July 1986 decision.  Thus, the Board finds that these 
documents are cumulative, and not so significant that they 
must be considered in order to fairly decide the merits of 
the claim

The appellant has also submitted an August 1975 certificate 
issued by the Armed Forces of the Philippines indicating that 
he served on active duty from August 1941 to February 1946, 
as well as a "Diploma" reflecting his service with the 
Philippine Army.  In addition, he submitted a list of USAFFE 
personnel dated in January 1946 in which the veteran's name 
is included.  However, these documents fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service, as they are not official documents of the 
appropriate U.S. service department.  Thus, the Board finds 
that these records do not bear directly and substantially 
upon the specific matter under consideration, and are not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

As indicated, the October 1986 certification received 
directly from the service department indicated that the 
appellant did not have service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  The Board recognizes 
that the October 1986 certification indicating that the 
veteran had no valid service was apparently received by the 
RO after the June 1986 decision that originally denied his 
claim.  However, this evidence, although not cumulative or 
redundant, is adverse, and therefore, not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See Villalobos v. Principi, 3 Vet. App. 450 
(1992) (unfavorable evidence does not "trigger a reopening").

In short, to date, the appellant has submitted no additional 
evidence that could serve to establish that he had valid 
military service in the Armed Forces of the United States.  
Therefore, the Board finds that the additional evidence which 
was submitted by the appellant as to this matter is merely 
cumulative of previously submitted evidence, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Accordingly, the Board finds that new and material evidence 
has not been submitted, and the claim of basic eligibility 
for VA benefits is not reopened.  The benefit sought on 
appeal must, therefore, continue to be denied.


ORDER

New and material evidence not having been received, the claim 
of basic eligibility for VA disability benefits is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


